Citation Nr: 1720808	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-44 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for chest pain, to include a heart disorder or as due to an undiagnosed or medically unexplained multi-symptom illness.

4. Entitlement to service connection for a low back disability, to include as secondary to service-connected knee disorder.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Jan Dils


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1982 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) from October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and an August 2008 rating decision from VA RO in Huntington, West Virginia.  Jurisdiction is maintained by the RO in Cleveland, Ohio.

The Board most recently remanded these claims in January 2015 for further development.  The claims have now returned for adjudication.

In January 2013, the Veteran testified before the undersigned Veterans Law Judge during a video conference Board hearing.  A transcript of that hearing has been made of record.  


FINDINGS OF FACT

1. The Veteran's migraine headaches were not incurred in or caused by active service, did not manifest to a 10 percent disability within one year of service, and have not presented a continuous symptomology.

2. The Veteran does not have and has not had PTSD.

3. To the extent that the Veteran has depression, it was not incurred in or caused by active service.

4. The Veteran's anxiety and panic disorders were not incurred in or caused by active service.

5. The Veteran's chest pains are a symptom of his service-connected fibromyalgia rather than a separate and distinct disability such as a heart disorder.

6. The Veteran's low back disability was not incurred in or caused by active service and was not caused by or aggravated by his service-connected knee disorder.

7. The Veteran's service-connected disabilities, resulting in a 50 percent disability rating, do not render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.124(a) Diagnostic Code 8100 (2016).

2. The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. The criteria for service connection for chest pain have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.317 (2016).

4. The criteria for service connection for low back pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5. The criteria for TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

The duty to notify has been met.  See December 2006, April 2007, November 2007 and February 2008 VA correspondence.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), & (d).

The Veteran's relevant service and post-service medical records have been obtained and associated with the claims file.  The Veteran has not indicated that there is any outstanding evidence to submit.

The Veteran underwent VA examinations and opinions on September 2009, March 2011, January 2014, February 2014 and August 2016.  The VA examiners reviewed the service treatment records, reviewed the post service medical history, examined the Veteran, considered his complaints, provided a detailed report of his symptoms, and provided etiological opinions.  The collective examinations are deemed adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board previously remanded this case in order for the February 2014 examiner to provide an addendum opinion on the physical disabilities and to the January/March 2014 VA psychiatric examiner to provide an addendum opinion on the psychiatric disabilities.  Opinions were provided in August 2016.  These opinions addressed the questions that the Board asked on remand.  The Board is satisfied that its remand directive has been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the Board finds that VA fulfilled its duties to notify and assist the Veteran in the evidentiary development of the claim decided herein, and no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claims, the record does not need to be held open any longer, and no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  In addition, the Veteran has not argued that any procedural defects have occurred.  See Scott, 789 F.3d at 1381.  The Board will therefore proceed with the adjudication of this appeal.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as arthritis and organic conditions of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As discussed above, arthritis is a qualifying chronic disease.  Continuity of symptomatology may be shown if "the condition is observed during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology."  Savage v. Gober, 10 Vet. App. 488, 498 (1997).

In addition, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in Southwest Asia during the Persian Gulf War, or to a 10 percent degree during the presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary of VA determines in regulations warrants a presumption of service connection.  An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  Laypersons are competent to report objective signs of illnesses.  Gutierrez v. Prinicipi, 19 Vet. App. 1, 7 (2004).  

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A. Migraine Headaches

The Veteran was diagnosed as having migraine headaches, including at his most recent February 2014 VA examination.

The Veteran's service treatment records indicated that the Veteran had a headache in September 1989, along with nausea, vomiting, diarrhea and abdominal cramping.  He stated at the time that he stopped taking bentyl because it caused his headaches.  The Veteran had a second headache in October 1990 together with fever, chills, loss of appetite, and dizziness.  The Veteran denied frequent or severe headaches in his December 1991 military discharge examination.  

The first post-service treatment record for headache was a July 1992 note from MM Hospital.  Additional treatment at MM Hospital for headaches occurred in January 1993, May 1993, November 1993, April 1994 (twice), June 1994, July 1994 (three times), August 1994 (nine times), September 1994 (four times), October 1994 (twice), November 1994 (twice), January 1995, February 1995 (twice), June 1995, September 1995, October 1995, December 1995, January 1996, February 1996, June 1996 (twice), July 1996, September 1996, October 1996, November 1996 (twice), December 1996, October 1998, February 1999, November 1999, March 2000, August 2000, December 2000, March 2001, March 2002, October 2002, April 2006, and May 2006.

A VA examiner in September 2009 stated that the Veteran's headaches were caused by polymyalgia rheumatica. The February 2014 VA examiner diagnosed the Veteran with headaches, but opined that it was less likely than not that the headaches were service connected.  The examiner reasoned that the headaches in service were not recurrent and were associated with other symptoms at the time.  In an August 2016 supplemental examination, the examiner further opined that the headaches did not begin until July 1992, and that this date was questionable based upon what the examiner characterized as "drug seeking behavior" on the part of the Veteran.

The Veteran's current diagnosis of migraines satisfies Shedden element (1).  The Veteran did not appear to have an in-service injury, disease, or chronic headache disorder, however, other than the two in-service headaches.  But even assuming that these two instances of headaches satisfy Shedden element (2), Shedden element (3) is not satisfied as the evidence does not indicate a nexus between service and the Veteran's current disability.  In particular, the VA examiner opined that the later occurring headaches did not have their genesis in service and the Veteran reported not having frequent or severe headaches during service.  The weight of the evidence is against direct service connection.

The Veteran also cannot be presumed to be service connected.  Although migraines, as an organic condition of the nervous system, qualify as a presumptive chronic condition, presumptive service connection requires that the Veteran suffer from migraines to a compensable extent within one year of discharge.  A compensable rating for migraines under diagnostic code 8100 requires "characteristic prostrating attacks averaging one in 2 months over last several months."  38 C.F.R. § 4.124(a) Diagnostic Code 8100.  The Veteran's medical records indicated that it was not until 1994, three years after service, that the Veteran began to have prostrating headaches with this frequency.  

The Veteran's statements that he had headaches prior to 1994 have been considered, but do not alter the result.  The Veteran is competent to report readily observable symptoms such as headaches.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the "Board is not required to accept all lay statements as definitive proof."  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  As mentioned above, headaches were noted to have occurred prior to 1994.  But this does not mean that the Veteran experienced characteristic prostrating migraine headaches of such a frequency to be compensable.  Moreover, as will be discussed further below, there is reason to doubt the historical recollection of the Veteran.  The Veteran has been repeatedly diagnosed as histrionic and seeking secondary gain through diagnoses.  The Veteran's historic recollection is not deemed credible evidence to override the medical record.  

Continuity of symptomatology is also not satisfied.  The Veteran was noted to show symptoms of migraines in July 1992, which, although not during service, is during the presumptive period for service connection.  Although migraines are not literally continuous, the evidence does not indicate that the Veteran's migraines occurred with somewhat constant regularity.  In particular, the Veteran had a decreasing frequency of migraines starting in 2002 followed by long periods where the Veteran did not appear to have prostrating attacks for years or longer.  The weight of the evidence is against a continuous manifestation of symptomology.

Considering all the competent and credible evidence, the weight of the evidence is against an award of direct or presumptive service connection.  Accordingly, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for migraine headache disability must be denied. 

B. Acquired Psychiatric Disorder

The Veteran's service treatment records were negative for symptoms of a psychiatric condition.  The Veteran denied having depression and anxiety throughout service, including upon discharge in December 1991.

The Veteran saw a series of psychiatric professionals beginning in 2007.  He was diagnosed with either dysthymia (now referred to as persistent depressive disorder) or major depressive disorder.  Initially, the psychiatric professions noted that the Veteran did not seem distressed about his experiences in the military, although the Veteran later challenged that as inaccurate.  The psychiatric professions noted several times that the Veteran appeared histrionic and over-medicated, and expressed repeated concerns that the Veteran was interested in secondary gain by way of service connection.  They also noted that the Veteran was vague as to the exact issues that were bothering him and he seemed to struggle with the notion of goal setting.  A diagnosis of PTSD was not made.

The Veteran obtained a private psychiatric evaluation in July 2008.  The private doctor diagnosed him with PTSD, depression, anxiety and a panic disorder.  The doctor also opined that his psychiatric disorders stemmed from his PTSD and his physical conditions.

The Veteran was afforded a VA examination in September 2009.  The examiner considered the Veteran's previous histories and diagnoses, including the diagnosis of PTSD by others.  The examiner concluded that the Veteran did not have PTSD, but did have depression and anxiety.  The examiner noted that the Veteran reported feelings of depression beginning after his 2006 industrial accident that forced him to stop working.  The examiner opined that if the Veteran was able to physically work, then his depression would likely improve or go away.  The examiner summarized by stating that "[i]t is my clinical opinion that the veteran has major depressive disorder which was caused by pain and associated physical limitations from industrial accident in 2006.  He said his lower back is the main problem although he has pain elsewhere."  The examiner based his opinion on "over 10 years of clinical experience and expertise in diagnosing [and] treating PTSD and other mental disorders; service medical records, treatment records."  

The Veteran had another VA examination in March 2011 for PTSD.  The examiner noted that the Veteran's oral history differed significantly from the one he gave at the September 2009 examination.  The examiner also noted that the Veteran did not evidence significant distress during the session while talking about his stressors.  Accordingly the examiner concluded that the stressors were not associated with much distress.  The examiner also noted that a psychiatric evaluation from February 2011 questioned the legitimacy of the Veteran's self-report, and emphasized that the Veteran had not met the full diagnostic criteria for PTSD in past evaluations.

The March 2011 examiner noted that the Veteran attempted suicide in February 2011 by cutting wrists and overdosing on pills.  The Veteran claimed a large number of friends had recently killed themselves, although the examiner questioned this as the Veteran claimed to have few, if any, friends.  The examiner also noted that the Veteran's motivation for suicide varied from clinician to clinician.  

The March 2011 examiner ultimately diagnosed the Veteran with PTSD and major depressive disorder; however, the examiner cautioned that the diagnosis was based on the Veteran's self-report.  The examiner the questioned the Veteran's self-report as the Veteran had a history towards exaggeration, inconsistent statements, and motivation for secondary gain.  The examiner concluded that "the validity of this diagnosis is unclear."

The March 2011 examiner also stated that it was less likely than not that the Veteran's PTSD or mental health disability was caused by or a result of trauma in the Persian Gulf as claimed by the Veteran.  The examiner concluded that "the evidence is not entirely clear, but tends to call into question 1) the veteran's claims of the severity of his current mental health difficulties and 2) the veteran's claim that the military experiences caused the onset of the current mental health difficulties, at whatever level of severity they truly exist."

The Veteran obtained another private psychological assessment in August 2011 by W.C., Ph.D.  This private psychologist reviewed the previous private opinion, but not the VA opinions or service or medical histories.  The psychologist diagnosed the Veteran with PTSD, major depressive disorder with psychotic features, generalized anxiety disorder, panic disorder with agoraphobia, and pain disorder.  The psychologist stated that the Veteran experienced symptoms of depression and anxiety as a child or adolescent, and that he began experiencing symptoms of PTSD from his time in Iraq approximately two years after combat.  The examiner opined that the Veteran's PTSD, depression, anxiety and panic disorder were related to his military service.  The psychologist based this opinion that there was "no data or admission by [the Veteran] that would indicate his symptoms of [PTSD] are related to another traumatic event except for his experiences in Iraq."

The Veteran was afforded another VA examination in January 2014.  The examiner opined that the Veteran did not have PTSD, but rather had anxiety disorder.  The examiner reported a history by the Veteran that included previously unmentioned stressors of having a gun pointed at his boat and having to supervise female soldiers.  The examiner opined that the Veteran lacked "Criterion C" or "persistent avoidance of stimuli associated with the traumatic events" and questioned whether "Criterion D" was caused by psychiatric distress or other physical health problems.  The examiner noted that the Veteran's credibility was low as his reports had been inconsistent over time and there had been considerable concern about claim-seeking behavior.  The examiner found that the Veteran did not seem to be affected much socially or occupationally and that his reported symptoms could be attributed to personality disorder traits or opiate and sedative abuse.  The examiner also opined that the Veteran's mental health issues were less likely than not caused by his military service.  

In an August 2016 addendum to his report, the January 2014 examiner explained that he could not connect the Veteran's anxiety disorder to his service because the Veteran was not credible in reporting his symptoms and history.  

1. PTSD

The weight of the evidence is against finding that the Veteran currently has, or has had since filing his claim, PTSD.  Although the Veteran stated that he has signs and symptoms of PTSD, the Board finds that the Veteran's account cannot be credited.  The Veteran has reported markedly different facts over the years.  He has stated that his military experiences did not bother him, but then he stated that they did.  He recounted different time frames for when his various marriages occurred.  He denied psychotic symptoms in some examinations, but then endorsed them in others.  His stressors changed in type and changed in importance depending on their verifiability.  Multiple medical professionals have questioned the sincerity and veracity of the statements and have indicated the strong possibility of a secondary gain motivation.  The Veteran's accounts cannot be credited.

Some doctors have, however, diagnosed the Veteran with PTSD.  These evaluations have been considered, but are not persuasive.  The two positive private opinions were based almost exclusively on the recounted symptoms from the Veteran.  They do not consider the Veteran's medical records or the opinions from the VA examiners.  As the Veteran's historical recollection has been found not to be credible, these diagnoses are of little value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  

The March 2011 examiner also diagnosed the Veteran with PTSD, but the examiner himself questioned the validity of the diagnosis as it was based on the Veteran's reported symptoms.  The 2011 examiner also stated that it appeared that the Veteran was exaggerating his symptoms and the credibility of the statements was in doubt.  As with the private opinions, this evaluation is not given much weight as it too was based on evidence from the Veteran that has already been found not to be credible.

The 2009 and 2014 VA examiners found that the Veteran did not have PTSD.  These examinations did consider the entirety of the record at each given point in time and also took into consideration the credibility of the statements made by the Veteran.  Taken together with the evidence from the medical and service records, the weight of the evidence is against a finding that the Veteran has or has had PTSD.  

The Board acknowledges that the requirement of a current disability is satisfied when the Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that the claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the facts of the present case are distinguished from those of McClain. The evidence does not reflect that the Veteran had PTSD that resolved during the pendency of the claim.  Rather, as discussed, the Board finds that the most probative evidence (i.e. the 2009 and 2014 VA examination reports) indicates that the Veteran did not PTSD at any point during the appeal period or prior to his filling a claim for service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Thus, without evidence of diagnosis, service connection for PTSD must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)

2. Depression

It is less clear whether the Veteran has or had a depressive disorder, i.e. major depressive disorder, persistent depressive disorder, or dysthymia.  Many, but not all doctors have diagnosed the Veteran with depression of one type or another.  Even assuming that the Veteran has or had depression, however, service connection is not appropriate as the evidence does not show a nexus to service.  The Veteran's private opinions stated that the Veteran's psychiatric symptoms, including depression, were the result of military service.  These opinions, however, are given less weight because they were based primarily on the history provided by the Veteran, which has been previously found not credible.  

The private examiners also did not review the Veteran's medical files or service records.  Such a failure is not necessarily fatal.  The probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).   In this regard, the inability to review the complete record prevented the examiners from getting a coherent picture of the Veteran's disability or the impact of military service

The VA examinations from 2009 and 2011 found that the Veteran's depression was not caused by service.  As stated in the 2009 examination, the Veteran seemed most depressed about his inability to work since his 2006 on the job injury (discussed further below).  This diagnosis was corroborated by the Veteran's medical records, which largely showed an absence of treatment or notes for psychiatric symptoms prior to 2006 followed by a large amount of psychiatric treatments and evaluations from 2007 onward.  The Veteran also stated in one of his earliest 2007 psychiatric evaluations that his actions in the military did not bother him.

The Veteran provided a statement from a friend of thirty or more years dated August 2007, and this statement has been considered.  The statement stated that the Veteran was depressed, but it did not state when the Veteran became depressed nor did it proffer an etiology.  The statement does not affect the weight of the evidence.

There was also some evidence of record that indicated that the Veteran may have been prescribed bupropion (Wellbutrin) at some point prior to 2006.  Although the medical reference, Up To Date, states that bupropion may be used as an antidepressant, it may also be prescribed for other reasons, such as smoking cessation or weight loss.  As this medication was inconsistently reported in the medical literature and was being self-reported by the Veteran, its mention in the medical records does not change the weight of the evidence.  Service connection for depression must be denied.

3. Anxiety and Panic Disorder

The examiners and doctors consistently stated that the Veteran has an anxiety disorder.  The weight of the evidence, however, does not indicate that the Veteran's anxiety is related to service.

The Veteran has an extensive and well documented medical record stretching back to the time of military service.  He denied having anxiety problems during service, including at the time of his discharge in December 1991.  The medical records did not diagnose or report an anxiety or panic disorder until years later.

The private medical opinions opined that the Veteran's anxiety was related to military service.  The opinions, however, did not give an explanation for this opinion other than their opinion that the anxiety flowed from the PTSD, which has been discussed above.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a practitioner "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The Veteran cannot be said to have PTSD.  Moreover, the private opinions were based on the Veteran's historical recollections alone, which have been found to be not credible.  The private medical opinions are therefore given little, if any, weight.

The VA examinations of 2009, 2011, and 2014 and the VA opinion of 2016 opined that the Veteran's anxiety was not related to military service.  These opinions are given more weight as they considered the entirety of the Veteran's history and statements, including the military service records and the Veteran's statements that he did not have feelings of anxiety during service.  As this, together with the military records and hospital records themselves, was the most compelling evidence, service connection for anxiety and panic disorder must be denied.

Considering all the competent and credible evidence, the weight of the evidence is against an award of service connection.  Accordingly, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for an acquired psychiatric condition must therefore be denied. 

C. Chest Pain

The Veteran has not been diagnosed with a heart disability during the pendency of his claim.  The February 2014 VA examiner opined that the Veteran's heart was normal as far as could be determined from the testing that the Veteran had permitted.  In August 2016, the examiner further opined that the February 2011 chest x-ray finding of mild cardiomegaly was not a cardiac or chest related diagnosis because the x-ray was done on a portable x-ray machine and therefore could not accurately diagnose cardiomegaly.  Proper chest x-rays in April 2012 and April 2007 were negative for cardiomegaly.  The Veteran also stated that he believed his "chest pain" was a symptom of his panic attacks and was not a cardiac condition.  

The September 2009 VA examiner opined that the Veteran's chest pains were a symptom of polymyalgia rheumatica.  The February 2014 examiner disagreed and stated that the September 2009 diagnosis was incorrect.  Instead, the Veteran's symptoms were more consistent with fibromyalgia.  The 2014 examiner explained that polymyalgia rheumatica affected older adults, not someone of the Veteran's age at the time.  Further, the Veteran's "sedimentation rate" was normal and without the signs expected for a diagnosis of polymyalgia rheumatica.  The 2014 examiner's explanation was competent and credible and is given greater weight due to his explanation of why his diagnosis was correct over the September 2009 diagnosis.  The Veteran has not had a cardiac or chest condition now, or at any point during the pendency of his claim.

As the Veteran did not have a current heart or chest condition, he cannot be directly service connected.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, the Veteran does not, and did not, have an undiagnosed illness under 38 C.F.R. § 3.317.  The examiner attributed the chest pain to the Veteran's fibromyalgia, and accordingly it can be attributable to a known diagnosis.  Chest pain by itself is also not a medically unexplained multi-symptom illness.  It is only a single symptom, and not multi-symptom, but it is part of a multi-symptom illness: the Veteran's service connected fibromyalgia.  Accordingly presumptive service connection for chest pain, independent of fibromyalgia, must be denied.

Considering all the competent and credible evidence, the weight of the evidence is against an award of service connection.  Accordingly, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for chest pain must therefore be denied.

D. Low Back Disability

The Veteran had thoracic back pain for one week during service in June 1987.  The military doctor diagnosed the pain as a sprain.  The Veteran denied having back pain on separation in December 1991.

The Veteran was afforded a VA examination in January 1992.  The examiner noted that the Veteran was able to work and had a normal gait.

The Veteran complained of back pain at MM Hospital in September 1995.  An x-ray revealed straightening of the normal lordic curvature and mild s shaped scoliosis in the thoracic back.  The Veteran again presented at MM Hospital complaining of back pain in September 2000 with no known injury.  The doctor indicated that lumbar myositis was possible.  In January 2004, the Veteran again presented at MM Hospital with back pain after he slipped on some ice.  The Veteran reported a history of minor sprains in his back previously.  

In April and May 2006 the Veteran presented to MM Hospital multiple times with back pain, but denied any trauma.  He related that his job required him to pull a tarp over truck loads, which was difficult.  The Veteran also saw a chiropractor in May 2006 and told the chiropractor that he fell in his truck bed while tarping his load the previous month, twisted his back, and noted a sharp pain in his back.  A May 2006 MRI showed minimal bulging of the disk at L5-S1, but was otherwise unremarkable.

In July 2006, the Veteran presented at MM Hospital, where the doctor noted that the Veteran did not follow up with a neurologist as previously recommended and that the Veteran appeared to be complaining of pain that was out of proportion to his symptoms.  

In August 2006, the Veteran complained of low to mid back pain since slipping on the bed of his dump truck.  A September 2006 MRI showed very minor posterior disc bulging at L5-S1, but was otherwise unremarkable.  In March 2007, the Veteran presented at the VA Medical Center (VAMC) complaining of worsening back pain since his fall 11 months prior.  X-rays revealed no abnormalities.  

A May 2007 mental residual functional capacity test noted a "preoccupation" with his back sprain and concluded "possibly seeking secondary gain per doctors."  In a June 2007 physical residual functional capacity test, the doctor noted that the Veteran "alleges onset of back problems 4/21/06 (first bothered and stopped working)".  This test again noted that "evidence shows more than one occasion in which a doctor has felt that the [Veteran] is exaggerating his pain and even any condition at all."

In July 2007, the Veteran was evaluated at the VAMC for lower back pain.  The doctor's assessment was that it was probably fibromyalgia.  In January 2008, the Veteran was examined and the examiner reported a history of lower back pain due to degenerative disc disease.  The Veteran denied recent strain or falls.  The doctor reported that the Veteran was a poor candidate for narcotics due to past history of abuse.  A February 2008 doctor's note noted pain and a "mildly antalgic gait."  A September 2008 MRI noted minimal impression "if any, this disease is at the lumbosacral junction."  

The Veteran was afforded a VA examination for his back in February 2014.  The examiner opined that the Veteran's mild degenerative disc disease of the lumbar spine was less likely than not caused by or a result of the service connected knees.  The examiner explained that the Veteran had documented injuries to his back, and further that his civilian job as a truck driver exposed him to full body vibrations, which predisposed him to lower back pain.  Further the examiner stated that the Veteran's knees did not show evidence of instability.  The examiner also opined that the Veteran's back was not aggravated by his knees because the evaluation did not demonstrate that his knees impeded his walking or affected his back.  In conclusion, the examiner stated that the Veteran's symptoms were highly magnified, which suggested secondary gain seeking.  

In August 2016, the VA examiner supplemented her opinion to state that "there is no evidence that the [service-connected] knee condition has caused or aggravated the back condition."  The examiner "considered the veteran's complaint of altered gait," but she questioned his credibility due to "considerable evidence of malingering and symptom magnification" in the records and during her examination.  Further, the examiner pointed out that the examination from February 1992, shortly after service, noted a normal gait.  The February 2014 examination revealed no evidence that the Veteran's knees would impair his gait or otherwise impede his walking.  In addition, the examiner noted that the Veteran's muscle tone was well defined in both legs, which contradicted the claim that the Veteran's knees impaired his gait.

Direct service connection must be denied.  Even considering his in-service complaints of back pain, the Veteran denied back pain leaving service, and attributed his back pain to his on-the-job accident in 2006.  The 2014 VA examiner also found that there was no nexus between service and his current degenerative disc disease.  

Presumptive service connection also cannot be established.  Although arthritis is a presumptive condition, the evidence does not show that the Veteran had a compensable level of arthritis during service or within one year of service.

Continuity of symptomatology also does not apply.  The Veteran denied symptoms when leaving service, and symptoms were largely absent until a 2006 on-the-job accident.   

Finally, secondary service connection does not apply.  Although the Veteran has stated that his back condition was secondary to his knees, the VA examiner disagreed.  The Veteran is competent to report readily observable symptoms such as back pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the "Board is not required to accept all lay statements as definitive proof."  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).    The Veteran does not have any special medical training, whereas the VA examiner does.  Moreover, the VA examiner noted how the medical history showed normal gait, explained the risk factors for lower back pain, and correlated the gait to the Veteran's muscle tone.  Moreover, the references to antalgic gait also are given less wait as the evidence demonstrates histrionics that cast doubt on the accuracy of an antalgic gait.  The weight of the evidence supports finding that the Veteran's service-connected knees did not impact his gait and did not cause or aggravate his low back pain.

Considering all the competent and credible evidence, the weight of the evidence is against an award of direct, presumptive or secondary service connection.  Accordingly, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for low back disability must therefore be denied.

III. TDIU

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU is to be determined "without regard to the non-service-connected disabilities or [the Veteran's] age."  Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: (1) if there is only one such disability, the disability shall be ratable at 60 percent or more, or (2) if there are two or more service-connected disabilities at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran has been rated 40 percent disabled for fibromyalgia, 10 percent disabled for left knee patellofemoral syndrome and 10 percent disabled for right knee patellofemoral syndrome for a combined total of 50 percent.  This is below the amount required for TDIU and accordingly schedular TDIU is denied.

An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).  The Board cannot assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  However, "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment." Id.  "TDIU is to be awarded based on the 'judgment of the rating agency' . . . ."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

The Veteran's most recent knee examination stated that his knees limited his "ability to perform prolonged weight bearing tasks so physically demanding work would be prevented. . . . sedentary employment is not prevented by the [service-connected] knee condition."  At an August 2011 rheumatology consultation, the Veteran stated that his knees got weak occasionally, and that he had some falls over the years.

The Veteran's most recent back examination stated that his back condition limited his "ability to perform physically demanding tasks" and that the Veteran would need "to be in a chair with lumbar support and/or be able to change positions frequently."  

The Veteran's most recent migraine examination stated that "physical and sedentary employment is prevented for the duration of the attack (typically one hour)."

The Veteran's most recent fibromyalgia examination stated that it prevented "physically demanding tasks."

Records from the Social Security Administration (SSA) indicate that the Veteran was able to work as a truck driver until approximately 2006.  This corresponds with the time of his lower back injury on the job.  The Veteran is recorded as saying "my (his) lower back is the main problem" and that April 2006 is when this interfered with his ability to work.  The Veteran earned approximately $35,000 per year driving a truck.

Although the Veteran is not currently working, the evidence indicates that it is not because of service-connected medical conditions.  The Veteran worked as a truck driver for many years after service.  He was able to do so until his industrial accident in 2006, which was unrelated to service.  In addition the Veteran indicated that his back was the primary reason he stopped working, and his back was not service-connected.  Moreover, driving a truck is a mostly sedentary occupation, which the examiners opined the Veteran could do with his service-connected fibromyalgia and knee disabilities.  The Veteran otherwise has the qualifications and background needed to be able to drive a truck.  The $35,000 per year that the Veteran earned while driving a truck qualified as substantial and gainful employment.  

The weight of the evidence is against a finding that the Veteran is unable to secure employment by reason of his service-connected disabilities.  Accordingly, referral for extraschedular TDIU consideration is not warranted.


ORDER

Entitlement to service connection for migraine headaches is Service connection for PTSD must be denied

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety and PTSD is denied.

Entitlement to service connection for chest pain, to include a heart disorder or as due to an undiagnosed or medically unexplained multi-symptom illness is denied.

Entitlement to service connection for a low back disability, to include as secondary to service-connected knee disorder is denied.

Entitlement to TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


